DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-8, 10-16, 18-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “receiving indication information of an uplink control channel from  a network device, wherein the indication information indicates information of a first format of the uplink control channel, and the information of the first format comprises: a time domain length, a time domain repeat count, and a power parameter; and sending,  using the uplink control channel and according to the indication information,  uplink control information to the network device”, as substantially described in independent claim(s) 1 and 15.  These limitations, in ) 1 and 15 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “sending indication information of an uplink control channel to a terminal device, wherein the indication information indicates information of a first format of the uplink control channel, and the information of the first format comprises: a time domain length, a time domain repeat count, and a power parameter; and
receiving, using the uplink control channel, uplink control information sent by the terminal device according to the indication information”, as substantially described in independent claim(s) 21.  These limitations, in combination with the remaining limitations of claim(s) 21 is/are not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474